DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s response of August 26, 2022, hereinafter “Reply”, after the final rejection of June 29, 2022, hereinafter “Final Rejection”.  In the Reply, claims 1 and 11 were amended, and no claims were cancelled nor added.  Claims 1-20 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	The remark on pp. 9-12 of the Reply has been fully considered but is not persuasive for the reasons below.
a)	Particularly on p. 11, in response to “[with] these clarifications directed to the specific use of the calculated coordinate values on the Z-axis and with the recitation of the resultant practical application of "without needing extra reads for an optimum read threshold search, thereby reducing read latency and improving quality of service of the memory device," it is respectfully submitted that the pending claims recite significantly more than data gatherings, and thus define statutory subject matter”, the Reply has been fully considered but is not persuasive because the added limitation of “the controller, when determining the optimum read threshold set, calculates the coordinate values on the Z-axis using the decoded data associated with previous read attempts without needing extra reads for an optimum read threshold search, thereby reducing read latency and improving quality of service of the memory device” (amended claim 1 at lines 16-19) does not appear to remove the limitation from being a mathematical concept because the coordinate values on the Z-axis are calculated using the decoded data using mathematical functions g() and h() for AR and USC values as explained below in the corresponding sections of the claim analysis.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, or mathematical calculations, then the claim limitation falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
b)	On pp. 11-12, the remark about the rationale set out in USPTO Subject Matter Eligibility Guidelines Example 37 has been fully considered but is not persuasive because the claim of Example 37 does not recite any judicial exception but the amended claim 1 recites a judicial exception (e.g., an abstract idea enumerated in the 2019 PEG) in step 2A, prong 1, of the Patent Subject Matter Eligibility Guidance.  Specifically, the amended claim 1 recites the added limitation of, when determining the optimum read threshold set, calculates the coordinate values on the Z-axis using the decoded data associated with previous read attempts without needing extra reads for an optimum read threshold search, which is a mathematical concept because the coordinate values on the Z-axis are calculated using the decoded data using mathematical functions g() and h() for AR and USC values.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, or mathematical calculations, then the claim limitation falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
(2)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.  

Claim Objections
Claims 1, 3, 5-6, 8, 11, 13, 15-16, and 18 are objected to because of the following informalities:
In claim 1, lines 18-19, “reducing read latency and improving quality of service” may be amended to “reducing a read latency and improving a quality of service” to correct a grammatical error.  (Emphasis added.)  
In claim 3, lines 1-2, “the plurality of cells is coupled to a word line and includes multiple pages” may be amended to “the plurality of cells are coupled to a word line and include multiple pages” to correct a grammatical error.  (Emphasis added.)  
In claim 5, lines 1-2, “the plurality of cells is programmed” may be amended to “the plurality of cells are programmed” to correct a grammatical error.  (Emphasis added.)  
In claim 8, line 2, “slope” may be amended to “a slope” to correct a grammatical error.  (Emphasis added.)  
In claim 11, line 9, “decoding under direction of the controller data” may be amended to “decoding under direction of the controller the data” to follow proper antecedent basis.  (Emphasis added.)  
In claim 11, line 21, “when determining the optimum read threshold set” may be amended to “in response to determining the optimum read threshold set” for clarity to positively recite the determining step since the claim is a method claim and recites a contingent limitation.  (Emphasis added.)  Please consider making the same amendment to claim 1, line 16, for consistency.
In claim 11, lines 21-22, “the coordinate values in the Z-axis” may be amended to “the coordinate values on the Z-axis” to correct a grammatical error.  (Emphasis added.)  
In claim 16, lines 6-7, “when the read operation has failed” may be amended to “in response to the read operation has failed” for clarity to positively recite that the read operation has failed since the claim is a method claim and recites a contingent limitation.  (Emphasis added.)  Please consider making the same amendment to claim 6, line 5, for consistency.  
Other claims (e.g., claim 11, lines 23-24, claim 13, lines 1-2, claim 15, line 1, claim 18, line 2, etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites a system that is configured to perform multiple read operations on the plurality of cells using a read threshold set and at least one read retry threshold set, each of the threshold sets including first and second read thresholds, the multiple read operations acquiring voltages from the plurality of cells of the memory device in order to read data from the plurality of cells of the memory device; decode the data associated with each of the read operations; determine, for the decoded data of each of the read operations, an asymmetric ratio (AR) and a number of unsatisfied checks (USCs), the AR indicating a ratio of a number of a first binary value to a number of a second binary value in the decoded data; determine a Z-axis extending diagonally along two ranges of read threshold values such that AR values of the threshold sets are arranged in a set order along the Z-axis; and determine an optimum read threshold set using coordinate values on the Z- axis, which correspond to a set AR value and a set USC value, wherein the controller, when determining the optimum read threshold set, calculates the coordinate values on the Z-axis using the decoded data associated with previous read attempts without needing extra reads for an optimum read threshold search, thereby reducing read latency and improving quality of service of the memory device. 
The limitation of determine, for the decoded data of each of the read operations, an asymmetric ratio (AR) and a number of unsatisfied checks (USCs), the AR indicating a ratio of a number of a first binary value to a number of a second binary value in the decoded data, is a mathematical concept because an asymmetric ratio (AR) is a mathematical relationship of a ratio between a number and another number.  Similarly, the limitation of determine a Z-axis extending diagonally along two ranges of read threshold values such that AR values of the threshold sets are arranged in a set order along the Z-axis is a mathematical relationship such that the AR values of the threshold sets are arranged in a plotted, ascending ordered form along the Z-axis.  Further, the “diagonally” portion of the limitation shown in FIG. 11 of Applicant’s drawings clearly ties the Z-axis to a pen-paper type charting or a mathematical relationship as a mechanism for determining the Z-axis.  Similarly, the limitation of determine an optimum read threshold set using coordinate values on the Z- axis, which correspond to a set AR value and a set USC value, is a mathematical concept because the optimum read threshold set is supported primarily or solely with an equation in paragraph [0087] of Applicant’s specification.  Also, the limitation of, when determining the optimum read threshold set, calculates the coordinate values on the Z-axis using the decoded data associated with previous read attempts without needing extra reads for an optimum read threshold search, thereby reducing read latency and improving quality of service of the memory device, is a mathematical concept because the coordinate values on the Z-axis are calculated using the decoded data using mathematical functions g() and h() for AR and USC values as described in paragraphs [0005], [0084]-[0086], etc. and FIGs. 12-13B.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, or mathematical calculations, then the claim limitation falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because of the following reasons.  In particular, the limitation of perform multiple read operations on the plurality of cells using a read threshold set and at least one read retry threshold set, each of the threshold sets including first and second read thresholds, the multiple read operations acquiring voltages from the plurality of cells of the memory device in order to read data from the plurality of cells of the memory device, as drafted, is a process that, under its broadest reasonable interpretation, amounts to mere data gathering, which is a form of an insignificant extra-solution activity added to a judicial exception because performing read operations is mere data gathering as an act of reading data itself.  In addition, the limitation is one that does no more than generally link a judicial exception to a particular technological environment or field of use using a read threshold set and at least one read retry threshold set.  (See MPEP 2106.05(h).)  In addition, the limitation of decoding data associated with each of the read operations is a generic computing operation (i.e., something “Nearly every computer will include” (Alice at 2360, describing generics).  Additionally, the limitation of decoding data is one that does no more than generally link a judicial exception to a particular technological environment or field of use by using a decoding process on the data read by the read operations.  Also in particular, the claim recites additional elements of a memory device including a plurality of cells and a controller, coupled to the memory device, configured to perform steps in the limitations above.  The memory device and the controller in all the steps above, when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception because they are generic computing elements that are used to perform generic computer functions for the abstract idea of the limitations above.  Accordingly, the limitation of perform multiple read operations as an insignificant extra-solution activity and a general link of a judicial exception to a particular technological environment or field of use, the limitation of decoding data as a general link of a judicial exception to a particular technological environment or field of use, and the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the memory device and the controller to perform the steps above amount to no more than mere generic computer functions to apply the exception using generic computing elements.  Mere generic computer functions to apply an exception using generic computing element cannot provide an inventive concept.  In addition, as for the limitation of perform multiple read operations as an insignificant extra-solution activity added to a judicial exception explained above since performing read operations is mere data gathering as an act of reading data itself, the limitation is an element or a computer function that the courts have recognized as well-understood, routine, conventional activity in particular fields, such as “[s]toring and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (MPEP 2106.05(d)(II)).  The claim is not patent eligible.  

Regarding claims 2-10, the claims are dependent on claim 1 and include all the limitations of claim 1. Therefore, the dependent claims recite the same abstract idea of claim 1.

Further regarding claim 2, the claim recites an additional element of “wherein the controller: characterizes a first function g() in accordance with a relation of AR=g(Z) and a second function h() in accordance with a relation of USC=h(z); projects each of the threshold sets onto the Z-axis to get the coordinate values on the Z- axis; and estimates a first coordinate value on the Z-axis which corresponds to the set AR value using the first function g() and the coordinate values and a second coordinate value on the Z-axis which corresponds to a lowest USC value, and wherein the optimum read threshold set is determined using the first and second coordinate values”.  The additional element as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing elements. That is, other than reciting “wherein the controller,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “wherein the controller” language, “characterizes … projects … estimates … wherein the optimum read threshold set” in the context of this claim encompasses the user manually determining a first function g() and a second function h(), projecting each of the threshold sets onto the Z-axis, calculating a first coordinate value on the Z-axis, and determining wherein the optimum read threshold set.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing elements, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding 3, the claim recites an additional element of “the plurality of cells is coupled to a word line and includes multiple pages”.  Because the additional element both individually and in combination is recited in such general terms, all it really does is apply the abstract idea to a technological environment (e.g., word line and pages).  However, that is not sufficient in this case because of the generalness of the claim.  Thus, the additional element does not meaningfully limit the claim to amount to significantly more than the judicial exception and is not patent eligible.

Further regarding 4, the claim recites an additional element of “the multiple pages include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page”.  Because the additional element both individually and in combination is recited in such general terms, all it really does is apply the abstract idea to a technological environment (e.g., page).  However, that is not sufficient in this case because of the generalness of the claim.  Thus, the additional element does not meaningfully limit the claim to amount to significantly more than the judicial exception and is not patent eligible.

Further regarding 5, the claim recites an additional element of “the plurality of cells is programmed using Gray coding”.  The additional element both individually and in combination does not amount to an inventive concept because the element is one that the courts have recognized as well-understood, routine, conventional activity in particular fields, such as “[s]toring and retrieving information in memory” according to MPEP 2106.05(d)(II), supra.  Thus, the claim is not patent eligible.

Further regarding 6, the claim recites an additional element of “the multiple read operations include a read operation and one or more read retry operations, and wherein the controller performs the read operation using the read threshold set corresponding to a history read threshold set, and performs the read retry operations using two or more read retry threshold sets when the read operation has failed”.  The additional element both individually and in combination does not amount to an inventive concept because the element is one that the courts have recognized as well-understood, routine, conventional activity in particular fields, such as “[s]toring and retrieving information in memory” according to MPEP 2106.05(d)(II), supra.  Thus, the claim is not patent eligible.

Further regarding 7, the claim recites an additional element of “the Z-axis is determined such that the AR values, obtained by projection onto the Z-axis, of the threshold sets are arranged in an ascending order along the diagonally extending Z-axis”.  The additional element, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “the Z-axis is determined such that the AR values, … are arranged in an ascending order along the diagonally extending Z-axis” in the context of this claim encompasses the user manually arranging the AR values in an ascending order along the diagonally extending Z-axis to determine the Z-axis.  Accordingly, the claim recites an abstract idea, and thus, is not patent eligible.

Further regarding 8, the claim recites an additional element of “the Z-axis corresponds to a line passing through an average of the first and second read thresholds with slope of -1”.  The additional element, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “the Z-axis corresponds to a line passing through an average of the first and second read thresholds with slope of -1” in the context of this claim encompasses the user manually determining the Z-axis that corresponds to a line passing through an average of the first and second read thresholds with slope of -1.  Accordingly, the claim recites an abstract idea, and thus, is not patent eligible.

Further regarding 9, the claim recites an additional element of “the set AR value includes an AR value of 1”.  The additional element, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “the set AR value includes an AR value of 1” in the context of this claim encompasses the user manually determining the set AR value that includes an AR value of 1.  Accordingly, the claim recites an abstract idea, and thus, is not patent eligible.

Further regarding 10, the claim recites an additional element of “the controller estimates the optimum read threshold set using an average of the first coordinate value and the second coordinate value”.  The additional element, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing elements. That is, other than reciting “the controller,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “the controller” language, “estimates the optimum read threshold set using an average of the first coordinate value and the second coordinate value” in the context of this claim encompasses the user manually calculating the optimum read threshold set using an average of the first coordinate value and the second coordinate value.  Accordingly, the claim recites an abstract idea, and thus, is not patent eligible.

Claims 11-20 recite a method comprising elements for carrying out the same steps in claims 1-10.  Accordingly, claims 11-20 are also rejected for the same reasons as set forth for those in claims 1-10 above.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONG B. VO/Examiner, Art Unit 2136